SUMMARY ORDER
Pro se Plaintiff-Appellant Barbara Blake appeals from the judgment of the United States District Court for the Southern District of New York (Mukasey, C.J.): (1) granting the defendants’ motion to dismiss Blake’s Federal Arbitration Act complaint for failure to state a claim upon which relief could and granted; (2) denying Blake’s motions to vacate an arbitration award and amend her complaint; and (3) dismissing Blake’s complaint.
We affirm the judgment of the district court, for substantially the reasons stated in the opinion and order of the district court. See Blake v. Potter, No. 03 Civ. 743, 2004 WL 830072, 2003 U.S. Dist. LEXIS 6596 (S.D.N.Y. Apr. 15, 2004).
The judgment of the district court is AFFIRMED.